
	
		I
		112th CONGRESS
		2d Session
		H. R. 4072
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2012
			Mr. Miller of Florida
			 (for himself and Mr. Stutzman)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 38, United States Code, to improve
		  employment services for veterans by consolidating various programs in the
		  Department of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consolidating Veteran Employment
			 Services for Improved Performance Act of 2012.
		2.Transfer of
			 Department of Labor veterans programs to Department of Veterans
			 Affairs
			(a)Transfer of
			 functionsEffective October
			 1, 2013, there shall be transferred to the Secretary of Veterans Affairs all
			 functions performed under the following programs of the Department of Labor,
			 and all personnel, assets, and liabilities pertaining to such programs,
			 immediately before such transfer occurs:
				(1)Job counseling,
			 training, and placement services for veterans under chapter 41 of title 38,
			 United States Code.
				(2)Employment and
			 training of veterans under chapter 42 of such title.
				(3)Administration of
			 employment and employment rights of members of the uniformed services under
			 chapter 43 of such title.
				(4)Homeless veterans
			 reintegration programs under chapter 20 of such title.
				(b)Budget
			 requestUnder section 1105 of
			 title 31, United States Code, the President shall include in the President’s
			 budget request for the Department of Veterans Affairs for fiscal year 2014, and
			 for each subsequent fiscal year, funding requested for the functions referred
			 to in subsection (a).
			(c)ReferencesAny
			 reference in any other Federal law, Executive order, rule, regulation, or
			 delegation of authority, or any document of or pertaining to a department or
			 office from which a function is transferred by this Act—
				(1)to the head of
			 such department or office is deemed to refer to the head of the department or
			 office to which such function is transferred; or
				(2)to such department
			 or office is deemed to refer to the department or office to which such function
			 is transferred.
				(d)Exercise of
			 authoritiesExcept as otherwise provided by law, a Federal
			 official to whom a function is transferred by this Act may, for purposes of
			 performing the function, exercise all authorities under any other provision of
			 law that were available with respect to the performance of that function to the
			 official responsible for the performance of the function immediately before the
			 effective date of the transfer of the function under this Act.
			(e)Savings
			 provisions
				(1)Legal
			 documentsAll orders, determinations, rules, regulations,
			 permits, grants, loans, contracts, agreements, certificates, licenses, and
			 privileges—
					(A)that have been
			 issued, made, granted, or allowed to become effective by the President, the
			 Secretary of Labor, the Secretary of Veterans Affairs, any officer or employee
			 of any office transferred by this Act, or any other Government official, or by
			 a court of competent jurisdiction, in the performance of any function that is
			 transferred by this Act, and
					(B)that are in effect
			 on the effective date of such transfer (or become effective after such date
			 pursuant to their terms as in effect on such effective date),
					shall
			 continue in effect according to their terms until modified, terminated,
			 superseded, set aside, or revoked in accordance with law by the President, any
			 other authorized official, a court of competent jurisdiction, or operation of
			 law.(2)ProceedingsThis
			 Act shall not affect any proceedings or any application for any benefits,
			 service, license, permit, certificate, or financial assistance pending on the
			 date of the enactment of this Act before an office transferred by this Act, but
			 such proceedings and applications shall be continued. Orders shall be issued in
			 such proceedings, appeals shall be taken therefrom, and payments shall be made
			 pursuant to such orders, as if this Act had not been enacted, and orders issued
			 in any such proceeding shall continue in effect until modified, terminated,
			 superseded, or revoked by a duly authorized official, by a court of competent
			 jurisdiction, or by operation of law. Nothing in this subsection shall be
			 considered to prohibit the discontinuance or modification of any such
			 proceeding under the same terms and conditions and to the same extent that such
			 proceeding could have been discontinued or modified if this Act had not been
			 enacted.
				(3)SuitsThis
			 Act shall not affect suits commenced before the date of the enactment of this
			 Act, and in all such suits, proceeding shall be had, appeals taken, and
			 judgments rendered in the same manner and with the same effect as if this Act
			 had not been enacted.
				(4)Nonabatement of
			 actionsNo suit, action, or other proceeding commenced by or
			 against the Department of Labor or the Secretary of Labor, or by or against any
			 individual in the official capacity of such individual as an officer or
			 employee of an office transferred by this Act, shall abate by reason of the
			 enactment of this Act.
				(5)Continuance of
			 suitsIf any Government officer in the official capacity of such
			 officer is party to a suit with respect to a function of the officer, and under
			 this Act such function is transferred to any other officer or office, then such
			 suit shall be continued with the other officer or the head of such other
			 office, as applicable, substituted or added as a party.
				(6)Administrative
			 procedure and judicial reviewExcept as otherwise provided by
			 this Act, any statutory requirements relating to notice, hearings, action upon
			 the record, or administrative or judicial review that apply to any function
			 transferred by this Act shall apply to the exercise of such function by the
			 head of the Federal agency, and other officers of the agency, to which such
			 function is transferred by this Act.
				(f)Transfer of
			 assetsExcept as otherwise provided in this Act, so much of the
			 personnel, property, records, and unexpended balances of appropriations,
			 allocations, and other funds employed, used, held, available, or to be made
			 available in connection with a function transferred to an official or agency by
			 this Act shall be available to the official or the head of that agency,
			 respectively, at such time or times as the Director of the Office of Management
			 and Budget directs for use in connection with the functions transferred.
			(g)Delegation and
			 assignmentExcept as otherwise expressly prohibited by law or
			 otherwise provided in this Act, an official to whom functions are transferred
			 under this Act (including the head of any office to which functions are
			 transferred under this Act) may delegate any of the functions so transferred to
			 such officers and employees of the office of the official as the official may
			 designate, and may authorize successive redelegations of such functions as may
			 be necessary or appropriate. No delegation of functions under this section or
			 under any other provision of this Act shall relieve the official to whom a
			 function is transferred under this Act of responsibility for the administration
			 of the function.
			(h)Authority of
			 Director of the Office of Management and Budget with respect to functions
			 transferred
				(1)DeterminationsIf necessary, the Director of Management
			 and Budget shall make any determination of the functions that are transferred
			 under this Act.
				(2)Incidental
			 transfersThe Director, at such time or times as the Director
			 shall provide, may make such determinations as may be necessary with regard to
			 the functions transferred by this Act, and to make such additional incidental
			 dispositions of personnel, assets, liabilities, grants, contracts, property,
			 records, and unexpended balances of appropriations, authorizations,
			 allocations, and other funds held, used, arising from, available to, or to be
			 made available in connection with such functions, as may be necessary to carry
			 out the provisions of this Act. The Director shall provide for the termination
			 of the affairs of all entities terminated by this Act and for such further
			 measures and dispositions as may be necessary to effectuate the purposes of
			 this Act.
				(i)Certain vesting
			 of functions considered transfersFor purposes of this Act, the
			 vesting of a function in a department or office pursuant to reestablishment of
			 an office shall be considered to be the transfer of the function.
			(j)Availability of
			 existing fundsExisting appropriations and funds available for
			 the performance of functions, programs, and activities terminated pursuant to
			 this Act shall remain available, for the duration of their period of
			 availability, for necessary expenses in connection with the termination and
			 resolution of such functions, programs, and activities.
			(k)DefinitionsFor
			 purposes of this Act—
				(1)the term
			 function includes any duty, obligation, power, authority,
			 responsibility, right, privilege, activity, or program; and
				(2)the term
			 office includes any office, administration, agency, bureau,
			 institute, council, unit, organizational entity, or component thereof.
				3.Deputy Under
			 Secretary of Veterans Affairs for Veterans’ Employment and Training
			(a)In
			 generalSubsection (a) of section 4102A of title 38, United
			 States Code, is amended to read as follows:
				
					(a)Deputy Under
				Secretary for Veterans’ Employment and Training(1)There is established within the Department
				a Deputy Under Secretary for Veterans’ Employment and Training, who shall
				formulate and implement all departmental policies and procedures to carry
				out—
							(A)the purposes of this chapter, chapter
				42, and chapter 43 of this title; and
							(B)all other Department employment,
				unemployment, and training programs to the extent they affect veterans.
							(2)The employees of the Department
				administering chapter 43 of this title shall be administratively and
				functionally responsible to the Deputy Under Secretary for Veterans’ Employment
				and
				Training.
						.
			(b)Clerical
			 amendmentsChapter 41 of title 38, United States Code, is amended
			 as follows:
				(1)The section
			 heading of section 4102A of such title is amended to read as follows:
					
						4102A.Deputy Under
				Secretary for Veterans’ Employment and Training; program functions; Regional
				Administrators
						.
				(2)The item relating
			 to such section in the table of sections at the beginning of such chapter is
			 amended to read as follows:
					
						
							4102A. Deputy Under Secretary for
				Veterans’ Employment and Training; program functions; Regional
				Administrators.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2013.
			4.Consolidation of
			 disabled veterans outreach program and local veterans’ employment
			 representatives
			(a)Consolidation
				(1)In
			 generalSection 4104 of title 38, United States Code, is amended
			 to read as follows:
					
						4104.Veteran
				employment specialists
							(a)Requirement for
				employment by states(1)Subject to approval by the Secretary, a
				State shall employ such full- or part-time veteran employment specialists as
				the State determines appropriate and efficient to carry out the
				following:
									(A)Employment, training, and placement
				services under this chapter.
									(B)Intensive services under this chapter
				to meet the employment needs of eligible veterans with the following priority
				in the provision of services:
										(i)Special disabled veterans.
										(ii)Other disabled veterans.
										(iii)Other eligible veterans in
				accordance with priorities determined by the Secretary taking into account
				applicable rates of unemployment and the employment emphases set forth in
				chapter 42 of this title.
										(2)In the provision of services in accordance
				with this subsection, maximum emphasis in meeting the employment and training
				needs of veterans shall be placed on assisting economically or educationally
				disadvantaged veterans.
								(b)Principal
				dutiesAs principal duties,
				veteran employment specialists shall—
								(1)conduct outreach
				to employers in the area to assist veterans and disabled veterans in gaining
				employment, including conducting seminars for employers and, in conjunction
				with employers, conducting job search workshops and establishing job search
				groups; and
								(2)facilitate
				employment, training, and placement services furnished to veterans and disabled
				veterans in a State under the applicable State employment service delivery
				systems.
								(c)Requirement for
				qualified veterans(1)A State shall, to the
				maximum extent practicable, employ qualified veterans to carry out the services
				referred to in subsection (a). Preference shall be given in the appointment of
				such specialists to qualified disabled veterans. Preference shall be accorded
				in the following order:
									(A)To qualified service-connected
				disabled veterans.
									(B)If no veteran described in
				subparagraph (A) is available, to qualified eligible veterans.
									(C)If no veteran described in
				subparagraph (A) or (B) is available, then to qualified eligible
				persons.
									(2)(A)Each State that employs
				a veteran employment specialist under this section shall submit to the
				Secretary an annual report on the qualifications used by the State in making
				hiring determinations for such specialists and the salary structure under which
				such specialists are compensated.
									(B)The Secretary shall submit to the
				Committees on Veterans’ Affairs of the Senate and House of Representatives an
				annual report summarizing the reports submitted under subparagraph (A).
									(d)Part-Time
				employeesA part-time veteran
				employment specialist shall perform the functions of a veteran employment
				specialist under this section on a halftime basis.
							(e)ReportingEach veteran employment specialist shall be
				administratively responsible to the manager of the employment service delivery
				system and shall provide reports, not less frequently than quarterly, to the
				manager of such office and to the Director for Veterans’ Employment and
				Training for the State regarding compliance with Federal law and regulations
				with respect to special services and priorities for eligible veterans and
				eligible
				persons.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by striking the item relating to section 4104 and inserting the
			 following new item:
					
						
							4104. Veteran employment
				specialists.
						
						.
				(b)Conforming
			 amendmentsSuch title is further amended—
				(1)by striking
			 section 4103A and by striking the item relating to such section in the table of
			 sections at the beginning of chapter 41 of such title;
				(2)in section
			 4102A—
					(A)in subsection
			 (b)—
						(i)in
			 paragraph (5)—
							(I)by striking
			 subparagraph (B) and redesignating subparagraph (C) as subparagraph (B);
							(II)by amending
			 subparagraph (A) to read as follows:
								
									(A)veteran employment specialists appointed
				under section 4104(a) of this title;
				and
									;
				and
							(III)in subparagraph
			 (B), as so redesignated, by striking such specialists and
			 representatives described in subparagraphs (A) and (B) and inserting
			 such representatives described in subparagraph (A); and
							(ii)in
			 paragraph (7), by striking disabled veterans’ outreach program
			 specialists and through local veterans’ employment representatives and
			 inserting veteran employment specialists;
						(B)in subsection
			 (c)—
						(i)in
			 paragraph (1)—
							(I)by striking
			 sections 4103A(a) and and inserting section;
			 and
							(II)by striking
			 section 4103A or;
							(ii)in
			 paragraph (2)(A)—
							(I)in clause
			 (i)(I)—
								(aa)by
			 striking disabled veterans’ outreach program specialists and local
			 veterans’ employment representatives and inserting veteran
			 employment specialists; and
								(bb)by
			 striking sections 4103A and 4104 and inserting section
			 4104; and
								(II)in clause (iii),
			 by striking disabled veterans’ outreach program specialist or a local
			 veterans’ employment representative and inserting veteran
			 employment specialist;
							(iii)in
			 paragraph (4), by striking 4103A or;
						(iv)in
			 paragraph (5), by striking disabled veterans’ outreach program
			 specialist and local veterans’ employment representative and inserting
			 veteran employment specialist;
						(v)in
			 paragraph (7), by striking 4103A or; and
						(vi)in
			 paragraph (8)(A)—
							(I)by striking
			 4103A or; and
							(II)by striking
			 disabled veterans’ outreach program specialist or a local veterans’
			 employment representative and inserting veteran employment
			 specialist; and
							(C)in subsection
			 (f)(1), by striking disabled veterans’ outreach program specialists and
			 local veterans’ employment representatives and inserting veteran
			 employment specialists; and
					(3)in section
			 4109(a), by striking disabled veterans’ outreach program specialists,
			 local veterans’ employment representatives and inserting veteran
			 employment specialists;
				(4)in section
			 4112(d)—
					(A)in paragraph (1),
			 by striking disabled veterans’ outreach program specialist and
			 inserting veteran employment specialist; and
					(B)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2); and
					(5)in section
			 3672(d)(1), by striking disabled veterans’ outreach program specialists
			 under section 4103A and inserting veteran employment specialists
			 appointed under section 4104(a).
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2013.
			5.Additional
			 technical and conforming amendments
			(a)Chapter
			 41Chapter 41 of title 38, United States Code, as amended by this
			 Act, is further amended as follows:
				(1)By striking
			 Assistant Secretary of Labor for Veterans’ Employment and
			 Training each place it appears and inserting Deputy Under
			 Secretary for Veterans’ Employment and Training.
				(2)By striking
			 Department of Labor each place it appears and inserting
			 Department.
				(3)By striking
			 Secretary of Labor each place it appears and inserting
			 Secretary.
				(4)In section 4101,
			 by striking paragraph (8).
				(5)In section
			 4102A(b)—
					(A)in paragraph (1),
			 by striking such Assistant Secretary and inserting such
			 Deputy Under Secretary; and
					(B)in paragraph (3),
			 by striking and consulting with the Secretary of Veterans
			 Affairs.
					(6)In section
			 4105(b), by striking and the Secretary of Veterans Affairs both
			 places it appears.
				(7)By striking
			 section 4108.
				(8)In the table of
			 sections at the beginning of such chapter, by striking the item relating to
			 section 4108.
				(9)In section
			 4110(d), by striking paragraph (1) and redesignating paragraphs (2) through (6)
			 as paragraphs (1) through (5), respectively.
				(10)In section
			 4110A(b), by striking Congress and inserting the
			 Committees on Veterans’ Affairs of the Senate and House of
			 Representatives.
				(11)In subsections
			 (b) through (h) of section 4114, by striking Assistant Secretary
			 each place it appears and inserting Deputy Under
			 Secretary.
				(b)Chapter
			 42Chapter 42 of title 38,
			 United States Code, is amended as follows:
				(1)By striking
			 Secretary of Labor each place it appears and inserting
			 Secretary.
				(2)By striking
			 Department of Labor each place it appears and inserting
			 Department.
				(c)Chapter
			 43Chapter 43 of title 38, United States Code, is amended as
			 follows:
				(1)In section 4303,
			 by striking paragraph (11).
				(2)By striking
			 Secretary of Veterans Affairs each place it appears and
			 inserting Secretary.
				(3)In section 4321,
			 by striking (through the Veterans’ Employment and Training
			 Service).
				(4)In section
			 4332(a)(1), by striking of Labor.
				(5)In section 4333,
			 by striking , the Secretary of Defense, and the Secretary of Veterans
			 Affairs and inserting and the Secretary of
			 Defense.
				(d)Chapter
			 20Chapter 20 of title 38,
			 United States Code, is amended as follows:
				(1)In section
			 2003(a)(4), by striking of the Department of Labor.
				(2)In section
			 2011(g)(2), by striking the Department of Labor,.
				(3)In section
			 2021—
					(A)by striking
			 Secretary of Labor each place it appears and inserting
			 Secretary; and
					(B)in subsection
			 (c)—
						(i)by
			 striking the subsection heading and inserting the following:
							
								(c)Administration
				through Deputy Under Secretary for Veterans’ Employment and
				Training
								;
				and
						(ii)by
			 striking Assistant Secretary of Labor for Veterans’ Employment and
			 Training and inserting Deputy Under Secretary for Veterans’
			 Employment and Training.
						(4)In section
			 2021A—
					(A)by striking
			 Secretary of Labor each place it appears and inserting
			 Secretary; and
					(B)in subsection
			 (d)—
						(i)by
			 striking the subsection heading and inserting the following:
							
								(d)Administration
				through Deputy Under Secretary for Veterans’ Employment and
				Training
								;
				and
						(ii)by
			 striking Assistant Secretary of Labor for Veterans’ Employment and
			 Training and inserting Deputy Under Secretary for Veterans’
			 Employment and Training.
						(5)In section
			 2023—
					(A)in subsection (a),
			 by striking and the Secretary of Labor (hereinafter in this section
			 referred to as the Secretaries); and
					(B)by striking
			 Secretaries each place it appears and inserting
			 Secretary.
					(6)In section
			 2065(b)(5), by striking subparagraph (E) and redesignating subparagraphs (F)
			 through (H) as subparagraphs (E) through (G), respectively.
				(7)In section 2066(a)(3), by striking
			 subparagraph (A) and redesignating subparagraphs (B) through (G) as
			 subparagraphs (A) through (F), respectively.
				(e)Other provisions
			 of title 38Title 38, United
			 States Code, is further amended as follows:
				(1)In section
			 542(a)(2)(B), by striking clause (i) and redesignating clauses (ii) and (iii)
			 as clauses (i) and (ii), respectively.
				(2)In section
			 544(a)(2)(B), by striking clause (i) and redesignating clauses (ii) through
			 (vi) as clauses (i) through (v), respectively.
				(3)In section
			 3118(b), by striking and the Assistant Secretary for Veterans’
			 Employment in the Department of Labor.
				(4)In section
			 3119(c), by striking Education, the Assistant Secretary for Veterans’
			 Employment in the Department of Labor,.
				(5)In section
			 3121(a)(3)—
					(A)by striking
			 , (B) and inserting and (B); and
					(B)by striking
			 , and (C) one representative of the Assistant Secretary of Labor for
			 Veterans’ Employment and Training of the Department of Labor. (b) The Secretary
			 shall, on a regular basis, consult with and seek the advice of the Committee
			 with respect to the administration of veterans’ rehabilitation programs under
			 this title.
					(6)In section
			 3692(a), by striking and the Assistant Secretary of Labor for Veterans’
			 Employment and Training shall be ex officio members and inserting
			 an ex officio member.
				(7)In section
			 6306—
					(A)in subsection (a),
			 by striking shall arrange with the Secretary of Labor for the State
			 employment service to match and inserting shall ensure that the
			 State employment service matches; and
					(B)in subsection (b),
			 by striking , in consultation with the Secretary of
			 Labor,.
					(f)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2013.
			
